Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16548697 filed on 8/22/2019.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 1/27/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0204144).
Regarding independent claim 1, Lee teaches a pixel array (Fig. 4A, element AP) comprising:
a semiconductor substrate (Figs. 4A-4B & 5B, element 100); 
a plurality of isolation layer segments (Figs. 4A-4B & 5B, isolation patterns 200), wherein each of the plurality of isolation layer segments extends through the semiconductor substrate in a first direction (Figs. 4A-4B & 5B), wherein each of the plurality of isolation layer segments encloses a portion of the semiconductor substrate in 
a plurality of photodiodes (Figs. 4A-4B & 5B, element PD), wherein each of the photodiodes is formed in a respective one of the plurality of isolated sections of the semiconductor substrate.
Regarding claim 2, Lee teaches wherein each of the plurality of isolated sections of the semiconductor substrate has a quasi-quadrilateral shape (Figs. 4A-4B & 5B).
Regarding claim 3, Lee teaches wherein the plurality of isolated sections of the semiconductor substrate are arranged in a checkerboard pattern (Figs. 4A-4B & 5B).
Regarding claim 4, Lee teaches wherein each of the plurality of isolation layer segments extends completely through the semiconductor substrate in the first direction for an entire height of the semiconductor substrate (Fig. 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0204144) in view of Or-Bach et al. (US 2020/0176420).
Regarding claim 5, Lee teaches all of the limitations as discussed above.
Lee does not explicitly disclose wherein the plurality of isolation layer segments include an oxide material.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known oxide material for an isolation layer as shown by Or-Bach et al. in paragraph 0079, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Lee teaches all of the limitations as discussed above.
Lee does not explicitly disclose wherein the plurality of isolation layer segments further include a polymer material.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known polymer material for an isolation layer as shown by Or-Bach et al. in paragraph 0079, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0204144) in view of Tachibe et al. (US 2019/0064733).

Regarding claim 7, Lee teaches all of the limitations as discussed above.
Lee does not explicitly disclose wherein the plurality of isolation layer segments include alternating layers of oxide material and polymer material. 
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select alternating oxide material and polymer material for an isolation layer as shown by Tachibe et al. in paragraph 0060, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813